Case 2:08-cv-00235-CCC-JAD Document 127 Filed 10/03/19 Page 1 of 5 PageID: 2866



  ROBBINS GELLER RUDMAN
   & DOWD     LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  SanDiego,CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
 Attorneys for Plaintiffs


                       UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW JERSEY
 LINCOLN ADVENTURES, LLC, a               )   No. 2:08-cv-00235-CCC-JAD
 Delaware Limited Liability Company,      )
 and MICHIGAN MULTI-KING, INC.,           )   CLASS ACTION
 a Michigan Corporation, on Behalf of
                                          )
 Themselves and All Those Similarly       )             JUDGMENT
 Situated,                                )   PURSUANT TO FED. R. CIV. P. 54(b)
                            Plaintiffs,
       Vs.                                )
                                          )
 THOSE CERTAIN UNDERWRITERS
 AT LLOYD’S, LONDON MEMBERS
 OF SYNDICATES, et al.

                            Defendants.   )
                                          )
Case 2:08-cv-00235-CCC-JAD Document 127 Filed 10/03/19 Page 2 of 5 PageID: 2867



       Pursuant to Rule 54(b) of the federal Rules of Civil Procedure and consistent

 with the terms of this Court’s Order Finally Approving Partial Class Action

 Settlement of this date (the “Final Approval Order”), judgment is hereby entered

 as follows:

        1.     Defined Terms. Unless otherwise noted, capitalized terms herein shall

 have the same meaning accorded them in the final Approval Order and the

 Stipulation of Partial Class Action Settlement (“Agreement”) referenced therein.

       2.      Entry of Judgment. Because it is in the best interests of the Settlement

 Class Members that the Partial Settlement proceeds be disbursed as soon as possible,

 and because the Partial Settlement resolves all claims as to the Settling Defendants,

 the Court expressly directs that, pursuant to Fed. R. Civ. P. 54(b), there is no just

 reason for delay and judgment as provided herein be entered as to less than all parties

 and all claims in the Action.

       3.      Dismissal of Claims. All claims against the Settling Defendants in this

 Action are dismissed with prejudice according to the terms of the Agreement and

 the Final Approval Order, without fees or costs to any of the Settling Parties, except

 as otherwise provided in the Final Approval Order or the Court’s order addressing

 Plaintiffs’ Motion for an Award of Attorneys’ Fees, Expenses/Charges, and Service

 Awards (“fee Motion”).




                                          —1—
Case 2:08-cv-00235-CCC-JAD Document 127 Filed 10/03/19 Page 3 of 5 PageID: 2868



       4.     Permanent Injunction. All Settlement Class Members, along with

 their respective current, former or future, direct and indirect parents, subsidiaries,

 affiliates, directors, officers, principals, employees, agents, attorneys, executors,

 administrators, beneficiaries, predecessors, successors, heirs and assigns, are

 permanently enjoined from filing, commencing, prosecuting, continuing to

 prosecute, intervening in, participating in (as Settlement Class Members or

 otherwise) or receiving any benefits or other relief from any other action, arbitration

 or administrative, regulatory or other proceeding against any one or more of the

 Released Defendants that is based upon, arises out of or relates in any way to any of

 the Released Claims. All persons or entities are permanently enjoined from filing,

 commencing, prosecuting or continuing to prosecute any other putative class action

 against any or all Released Defendants on behalf of any of the Settlement Class

 Members if such action is based upon, arises out of or relates in any way to any of

 the Released Claims.

       5.     Bar Order. In accordance with the Final Approval Order:

              (a)    (i) Any and all persons and entities are permanently barred,

 enjoined and restrained from commencing, prosecuting, continuing to prosecute or

 asserting any claim (including any claim for indemnification, contribution or

 attorneys’ fees) against any of the Released Defendants where the alleged injury to

 the barred person or entity is based upon that person’s or entity’s alleged liability to


                                          -2-
Case 2:08-cv-00235-CCC-JAD Document 127 Filed 10/03/19 Page 4 of 5 PageID: 2869



 the Settlement Class or any of the Settlement Class Members, (ii) any and all

 Released Defendants are permanently barred, enjoined and restrained from

 commencing, prosecuting, continuing to prosecute or asserting any claim (including

 any claim for indemnification or contribution) against a person barred by subdivision

 (a)(i) of this Paragraph where the Released Defendant’s alleged injury is based solely

 upon the Released Defendant’s alleged liability to the Settlement Class or any of the

  Settlement Class Members other than with respect to claims related to coverage

 under Contracts of Insurance issued by Released Defendants to Plaintiffs or any

  Settlement Class Members, and (iii) there shall be a judgment-reduction credit

 reducing any judgment that the Settlement Class or any of the Settlement Class

 Members might obtain against any barred person or entity in connection with any of

 the Released Claims by the greater of the settlement amount paid by the Settling

 Defendants or an amount that corresponds to the Settling Defendants’ percentage of

 responsibility for the loss to the Settlement Class or any of the Settlement Class

 Members.

              (b)   Notwithstanding Paragraph (a), above, or anything else in the

 Agreement or the Final Approval Order, nothing shall release, interfere with, limit

 or bar the assertion by any Released Defendant of any claim for insurance coverage

 under any insurance or indemnity policy that provides coverage in connection with

 the matters at issue or which could have been at issue in the Action.


                                         -3-
Case 2:08-cv-00235-CCC-JAD Document 127 Filed 10/03/19 Page 5 of 5 PageID: 2870



        6.     Retention of Jurisdiction by the Court. Without in any way affecting

  the finality of the Final Approval Order, this Court expressly retains exclusive and

  continuing jurisdiction as to all matters relating to the administration,

  consummation, enforcement and interpretation of the Agreement, the Partial

  Settlement, the Final Approval Order, and the Order on the Fee Motion for any other

  necessary purposes. Nothing herein shall constitute a basis for nor give rise to

 personal jurisdiction over (i) any of the Settling Defendants (including their

  respective current, former or future, direct and indirect parents, subsidiaries and

  affiliates) whose corporate headquarters, place of incorporation/organization or

 principal place of business is located outside the United States, to the extent such

 jurisdiction does not already exist; or (ii) any of the Settling Defendants over which

 the Court does not otherwise have personal jurisdiction. Any Settlement Class

  Member who wishes to appeal this Judgment (if such appeal will delay the

  distribution of Awards to the Settlement Class) shall post a bond with this Court in

 an amount to be determined by the Court as a condition of prosecuting such appeal.



 DATED:      0           3    20
                                        THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE




                                         -4-
